I concur with the majority in case No. CA83-07-014. Also, I concur in the judgment in case No. CA83-07-015 on the basis that summary judgment is not applicable since there is a question of fact which must be resolved. However, at this stage of the proceedings, I cannot accept the premise that the failure to file charges against the appellant provides the basis for an inference that the claim of misconduct on the part of appellant is a sham. After all, the case has not been tried and we do not know what additional evidence, if any, will be introduced. Nevertheless, we should recognize that when someone refuses to obey an order during the arrest of such a large number of people, the failure to cooperate may, upon the spur of the moment, be considered to be more serious than it appears upon review at a later date. Therefore, if we cast such reflection upon law enforcement agencies, we will discourage them from either doing justice at a later date by correcting their mistakes, or giving someone a "break" if the circumstances warrant such action. *Page 388